DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically claim 1 has the following issues which affect claims 2-9 and 24-33 either directly or at least by virtue of dependency:
As a first issue, Claim 1 recites “receiving a first value of a biological measurement of a patient biological condition” and also “receiving a second signal value of a performance measurement of the patient” and then processing and diagnosing based on these first and second signals; however, the specification does not provide adequate written description about such broad limitations to inform the reader how to make such an invention nor adequate written description to inform the reader that the applicant had such an invention in their possession at the time of filing.
Specifically, the examiner notes that the only biological value (hereafter synonymously “condition”) addressed by the specification in substantive detail appears to be sarcopenia; and the only signal/measure which is adequately described and related thereto appears to be a DXA/DEXA scan. Likewise the only performance value (hereafter synonymously “condition”) addressed in substantive detail by the specification appears to be muscle strength/performance; and the only signal/measure which is adequately described and related thereto appears to be a dynamometer measurement (called “dynameter” and “dynometer” by the applicant in [0103] and Fig. 8 respectively, but presumed to be a misspelling). Therefore it is prima facie the case that there is inadequate/sufficient written description for the much broader/grander claim language which not only addresses any condition but does so using any measure and therefore is not adequately described in the originally filed specification.
Additionally and for compact prosecution purposes the examiner notes that the applicants statements at [0095]-[0096] (citing PGPUB US 20180368729 A1; hereinafter merely the specification) are read and understood by the examiner. As a first issue these are not the claimed measurements/signals and therefore do not affect the examiner’s position iterated above which addresses the currently drafted claims. However, and with an eye towards giving the applicant the best chance at broadest reasonable patent without requiring additional 112(a) rejections the examiner admits that these are related measures and that narrowing the claim terminology to relate to specifically to those measures that are at least related to described measures may be appropriate but only when those measures are otherwise described and explained in enough detail to inform the reader how to use them in the applicant’s methodology. For example limiting the claim to the grouping of DXA, MRI, CT scans would be appropriate (i.e. would not be subject to a 112(a) rejection) as one of ordinary skill in the art would understand that the data from the MRI/CT modalities could be processed in a similar way to the DXA data. However even though the applicant has mentioned (in this one section) other measures like using “skin fold calipers” or “blood tests” (which is itself a broad and potentially ambiguous grouping) the lack of any information as to how (or even if) these relate to any particular described conditions and thus the subsequent lack of information in sufficient detail as to how to process and diagnose based thereon renders clear that despite being mentioned these other measures do not have adequate written description.
Further additionally and for compact prosecution purposes the examiner notes that the applicant does describe the biological conditions of osteoporosis and obesity as additional alternatives to sarcopenia, but these conditions appear to be related either to an unclaimed method or to the method of the non-elected group II because they are judged using measures that do not appear appropriate to interpreted being related to the claimed invention of claim 1. For example see applicant’s Fig. 11B and note that the fat and muscle measures are both obtained from the image data (e.g. see applicant’s [0061]) and therefore there is no received first and second value, rather there is one received image which is further processed and then used in the analysis and diagnosis.
As a separate issue the examiner notes that claim 3 recites utilizing “demographic information of the patient”; however, this terminology and its synonyms is entirely absent from the specification. While that is a strong prima facie case that there is an issue of inadequate written description, the scope covered by the term itself is also not commensurate with anything found in the specification under different terminology. In other words while the examiner is well aware that the specification mentions three pieces of demographic information - specifically age, gender, and ethnicity - and also some pieces of information that are not demographic information; the examiner equally notes that the specification does not by any stretch of the imagination show at any level of detail how to use the majority of things that qualify as demographic information (e.g. there is no showing of how to utilize common non-medical-related demographics such as marital status, geographic location, education level, income, employment, etc. nor does the applicant cover using any of the myriad medically related factors that generally fall under this banner such as smoking, drug use, alcohol consumption, diet, exercise, insurance status, etc. each of which are found in the SJLIFE database (cited in Joyce below, and publicly available) among many others that are also linked thereto). Therefore while the examiner does note that it is possible to claim a genus when a large number of species are described in the specification, the examiner concludes that in this instance the scope of the claims are far from commensurate with the specific instances cited in the specification such that the claim language as a whole clearly lacks adequate written description even when regarding related terminology. As this limitation was added by amendment the claims are equally found to contain new matter not adequately described in the originally filed disclosure.
As a separate issue the examiner notes that claims 5 and 7 iterate “storing, in a population database, data for diagnosing the medical condition in association with a plurality of biological measurements and a plurality of performance measurements; and selecting the population data from the data based on entries matching the biological measurement and the performance measurement of the patient” and “selecting entries from the population data based on a category match with the biological measurement and the performance measurement of the patient” which does not appear in terminology or in scope in the specification. In this instance the examiner notes that not only is there the prima facie case that this is not subject to adequate written description as there is no mention of a “category match” or even a “category” nor is there any matching to a population based on the measurement. In this instance the examiner notes that this appears to be a miss-drafting as the specification does describe a selection based on a match, but it is specifically a match between the demographic information and not based on the measurements. E.g. the specification contains comparing the first and second values which are “indexed against”  a “matched data set” and where these data sets are specifically “age-matched”, “gender-matched”, or “ethnicity-matched”. Since this is clearly fundamentally different then what is claimed (i.e. the category match is with the age, gender, or ethnicity of the patient from which the measurement is taken, not matched “with the [measurements]”) the examiner notes that there appears to be simply no description at all of this feature in the specification and therefore there cannot be adequate written description. As this limitation was added by amendment it is also found to contain new matter. For compact prosecution purposes the examiner also notes that the applicant may have intended this to depend from claims 3 or 5 which is further addressed below under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 24-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving first and second signals, processing the first and second signals, generating a visual representation and marking the visual representation. This judicial exception is not integrated into a practical application because the claimed limitations do not involve any structure (in any of claims 1-10 or 24-33) and can be accomplished entirely in one’s head or by hand (i.e. mental process). 
Additionally at least because the steps of “generating” and “marking” in claim 1 recite some form of visual output such as jotting down the results on a piece of paper the examiner notes explicitly that:
“The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.”
Regarding all remaining limitations of claim 1 the examiner further iterates that “receiving” the first and second signals and “processing” said signals could be purely mental per se (e.g. being told the information by the patient and remembering it respectively – noting how the applicant uses the term processing to mean storing) or the receiving steps could involve looking up or being handed an image or document on paper and the processing step could involve jotting down notes such as a table or graph. In any event, these steps may be done thereon or strictly in one’s head or by hand.
Further regarding claim 3, the examiner notes that the step of accessing a data set is not yet addressed but would be handled the same way as receiving the data (signals) in the parent claim as it is something that one can do in one’s head per se (e.g. by reading or taking in plural signals/data points) or by hand (e.g. by obtaining a copy of a table or printed patient data) and that the other steps are already discussed above.
Regarding claim 10, the claim requires outputting a rendering of the patient when the plot/graph is output. The examiner remarks that this could still be done by hand (e.g. by attaching a paper image if that was the provided signal, or by drawing a rendering of the patient by hand) as there are no limiting details that require this to be interpreted as something other than a mundane application of simply drawing information.
Regarding the remaining dependent claims 2, 4, 5, 6 (as best understood, see 112(b) rejection below), 7 (as best understood, though if this was a step of indexing instead of a clause this would still seemingly fall into the same analysis as given above), and 9 – these claims do not recite further steps and do not limit any of the above addressed steps in a way which requires a structure or otherwise would cause it to be inconsistent with the examiner’s statements made about the abstractness of the steps in question in the parent claims.
Further regarding claims 24-33 the examiner notes that the actual structures to perform the measurements are never required (in the context of claim 1 this simply limits what form of data is being received). Therefore these claims have no effect on the foregoing analysis whatsoever as drafted.
Lastly and for compact prosecution purposes the examiner notes that the applicant’s specification contains a computer. As such while no Alice-based 101 analysis has been conducted for the claims at the current juncture, it may be pertinent to establish that the mere performance of the steps in question on a computer would not cause the claims to be more than an abstract idea. For example see MPEP 2106.04(a)(2)(III)(C) and note that one could just use a generic computer program such as Notepad or (even better) Excel to serve as ‘digital paper’ in the manner set forth in example “2.” therein and that merely linking the claims to a computer could also be interpreted under either of examples “1.” or “3.” therein. As such, unless the claims are substantively amended to show that the steps themselves are not interpretable as an abstract idea or otherwise unless the claims are amended to contain a computer that serves as more than a generic means to practice the invention, the claims would still be regarded as a mere abstract idea and would be rejected under this title.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 24-26 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Association of Muscle Strength and Bone Mineral Density in Adult Survivors of Childhood Acute Lymphoblastic Leukemia by Joyce et al. (hereafter Joyce).

Regarding claim 1, Joyce teaches: 1. A method comprising:
receiving a first value of a biological measurement of a patient biological condition (dual energy x-ray absorptiometry (DEXA) data signals, which corresponds to many biological conditions such as but not limited to bone mineral density (BMD), is received at a computer which is configured to run at least QDR software and configured to use this software to determine BMD from the DEXA scan; see Joyce’s page 3, paragraph 2);
receiving a second value of a measurement of a patient performance condition (a measurement of hand grip strength (a patient performance measurement) is received from a Jamar hand-held dynamometer; see Joyce’s page 3 paragraph 3);
For compact prosecution purposes the examiner also notes that receiving a first/second value could, as best understood also/alternatively be receiving any of the other signals utilized by Joyce including the additional signals that are directly received at the time of the study and those received by Joyce from the database (see Joyce’s page 3 paragraphs 3-4 and page 4 paragraphs 1-2, noting the additional measures of strength such as the lower-extremity strength value measured on a Biodex III isokinetic dynamometer discussed on page 3 paragraph 3 and/or any and all of the other variables discussed in the remaining sections of the citation where many of the variables appear to directly qualify as “a performance measurement of the patient” or “a biological measurement of a patient”). 
obtain population data corresponding with the biological measurement and the performance measurement; processing the population data with a diagnosis module (in regards to the diagnosis module, the examiner notes that Joyce uses a computer running Windows version 12.1 to obtain data and perform analysis and run the QDR software as per the second paragraph of page 3; moreover, the examiner also notes for compact prosecution purposes that this is inherent as best understood (i.e. that a computer and/or software and/or an equivalent to software (e.g. even a human mind as this would seemingly still read on the claims since the mind is capable of rote decisions making and the means in question is not defined and certainly does not exclude the human mind) is involved, though in this instance it appears that Joyce’s methodology is computer implemented per se – e.g. given that the SJLIFE database was remotely accessed, the computer for running the QDR software is explicitly mentioned as cited above, and the SAS software addressed herein is by the definition of the last S in the acronym software per se, etc.) such that hereafter the use of software run on a computer for performing the steps will not be further mentioned but it should be understood that a module at least comprising software is taught by Joyce) to determine a threshold range of diagnosing a medical condition with the biological measurement and the performance measurement; generating, with the diagnosis module, a visual representation including a curve representing the threshold range of diagnosing the medical condition with respect to the biological measurement and the performance measurement; and marking, with the diagnosis module, the visual representation with the first value and the second value with respect to the curve to visually indicate a diagnosis assessment of the patient based on the biological measurement and the performance measurement (regarding each of these together, Joyce describes accessing the St. Jude Lifetime Cohort Study (SJLIFE) data set as per page 2 paragraph 4, and also generating additional data that qualifies as its own data set as per the last paragraph of page 2 bridging to the first paragraph of page 3, either of which can be seen as the obtaining of population data. Joyce then further describes processing of this data using SAS software as described by Joyce at page 3 paragraphs 2-3 and page 4 paragraphs 1-2 and even as described in the text of Fig. 2 on page 12; which is also further discussed below in the limitations that follow after. Joyce yet further describes that this data is used to create a line of best fit, which is a curve that defines a threshold value, and which is used to illustrate how the obtained two values compare to the population data, as is seen in Joyce’s Fig. 2 such that as best understood note the graphical representation based on the BMD and handgrip strength plotted together on opposing axis as shown in Joyce’s Fig. 2 and/or the tables 1-2; described page 5 paragraph 1 and depicted at pages 12 and 15, and wherein the last piece of this puzzle can further be seen from either or both of Joyce’s Fig. 2/table 2 where the individual data points correspond directly to the individual patient measures are visually marked on the plot/where the tabulated numerical aggregate data corresponding to the patient measures after processing are visually marked on the table, respectively; however and for compact prosecution purposes the examiner notes that other sections of Joyce appear to teach as much including the statements form page 4 paragraph 3 to page 5 paragraph 1, the statement on page 7 paragraph 2 about including the rendering, and other sections discussing the displayed data each appear to qualify as teaching this limitation because they textually describe information to be presented/output).

Regarding claim 2, Joyce teaches: 2. The method of claim 1, wherein the visual representation comprises a two-axis plot, and wherein a first axis of the two-axis plot corresponds to the biological measurement and a second axis of the two-axis plot corresponds to the performance measurement (see Joyce’s Fig. 2 noting the depicted axes). 

Regarding claim 3-4, Joyce teaches: 4. The method of claim 3, wherein the demographic information includes at least one of age, gender, and ethnicity. And 3. The method of claim 1, further comprising: receiving demographic information of the patient; and selecting a data set of the population data based on a match with the patient demographic information; accessing a data set (Joyce describes accessing the St. Jude Lifetime Cohort Study (SJLIFE) data set as per page 2 paragraph 4, and also generating additional data that qualifies as its own data set as per the last paragraph of page 2 bridging to the first paragraph of page 3 and wherein the rote fact that the SJLIFE database contains demographic information is not up for debate as this is a publicly available resource, the examiner notes that Joyce specifically mentions this feature, specifically mentions the demographics of the patients, and specifically mentions that the data used is subject to statistical analysis based specifically on the demographics to remove confounding issues from covariates such as sex, race, and age per se so as to cover not only demographics at large but also specifically the pieces of demographic information which the applicant’s specification actually teaches. See specifically the last paragraph of page 3 which iterates that the SJLIFE database contains demographic information, then see the first and second paragraphs of page 4 which iterates that statistics were generated for all demographic variables and shows how the models (including those cited in regards to parent claim 1 above) examine the associate between the two values and e.g. age, sex, weight, and many other demographic and non-demographic factors, and lastly see the third paragraph of page 4 for iterating that the patient demographics were known though they are also inherent in the foregoing citation (e.g. as one cannot account for confounding factors including specifically demographic factors unless one knows the demographics); processing the data set (in addition/alternation to the processing described above in regards to claim 1, all of which appears applicable here and is incorporated by reference, the examiner also notes that the SJLIFE data is processed using the SAS software as described by Joyce at page 4 paragraphs 2-3 and page 4 paragraphs 1-2 and even as described in the text of Fig. 2 on page 12); generating a curve based at least in part on the processed data set; and marking the visual representation with the curve (regarding both of these, see Joyce’s Fig. 2 noting the inclusion of the inclusion of the line of best fit, which is a curve, based on the patient data from the database). 


Regarding claim 6, Joyce teaches: 6. The method of claim 1, further comprising: storing the first value and the second value in a historical database to track a condition of the patient over time (as best understood, this is inherent and/or taught by having the data simply collected together (e.g. see Joyce’s Fig. 2) or having the data on a computer (e.g. see Joyce’s pages 3-4 noting the use of “software” and SAS) and/or by showing that some of the data corresponds to prior/old information (e.g. see Joyce’s page 2 paragraph 4 for using the SJLIFE database) and/or by the showing of accessing a data set as given above in regards to claims 4-5). 

Regarding claims 5 and 7-8, Joyce teaches: 5. The method of claim 1, further comprising: storing, in a population database, data for diagnosing the medical condition in association with a plurality of biological measurements and a plurality of performance measurements; and selecting the population data from the data based on entries matching the biological measurement and the performance measurement of the patient. And 7. The method of claim 1, further comprising: selecting entries from the population data based on a category match with the biological measurement and the performance measurement of the patient. And 8. The method of claim 7, further comprising” generating the visual representation including the curve based on the selected entries (as best understood, see either Joyce’s Fig. 2 noting the display of both the patient’s from the two signals and also the trend line showing the average correlation which is “indexing against” (i.e. comparing against) and/or alternatively see Joyce’s page 3 paragraph 4 to page 4 paragraph 2 which shows that the database is “indexed against” (i.e. indexed by) the variables that the matching is performed on (also this is inherent in showing any indexing when it is established that a matched set exists as is done above)). 

Regarding claim 9, Joyce teaches: 9. The method of claim 1, further comprising marking the visual representation with a historical value of the patient biological measurement and a historical value of the performance measurement (as best understood, this is inherent and/or this is shown as given above in regards to claim 1, and/or this is shown by Fig. 2 in the manner already regarded in related claim 6, where the examiners statements made in that claim are incorporated herein by reference). 

Regarding claim 10, Joyce teaches: 10. The method of claim 1, further comprising displaying, simultaneously with the visual representation a rendering of the patient, wherein the rendering corresponds to the biological measurement of the patient (as best understood, see Joyce’s page 7 noting that the conclusion section states “Including a DEXA scan with reports of both whole body and forearm BMD z scores as part of cancer survivor medical follow-up will help provide useful information for the clinician” as such further including the patient image (a rendering of/image of the patient) along with the other data addressed above is useful and endorsed by Joyce per se).

Regarding claim 24, Joyce further teaches: 24. (New) The method of claim 1, further comprising: performing a dual energy x-ray absorptiometry scan of at least a portion of the patient using a dual-energy absorptiometry system to acquire the first value of the biological measurement (see Joyce’s page 3 paragraph 2 describing the DEXA scan).

Regarding claim 25, Joyce further teaches: 25. (New) The method of claim 1, wherein the biological measurement is a body composition measurement (see Joyce’s page 3 paragraph 2 describing the DEXA scan including describing body composition per se (e.g. BMD)).

Regarding claim 26, Joyce further teaches: 26. (New) The method of claim 1, wherein the biological measurement is a bone mineral density measurement (see Joyce’s page 3 paragraph 2 describing the DEXA scan and determining BMD therefrom using QDR).

Regarding claim 30, Joyce further teaches: 30. (New) The method of claim 1, wherein the performance measurement is a handgrip strength assessment of the patient (see Joyce’s page 3 paragraph 3 describing the muscle strength measurement and in specific noting that it cites a dynamometer measures of hand grip strength per se).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 27-29, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sarcopenia: European consensus on definition and diagnosis: Report of the European Working Group on Sarcopenia in Older People by Cruz et al. (hereafter Cruz) further in view of Joyce.

Regarding claim 1, Cruz teaches: 1. A method (see Cruz’s Abstract noting this is a method of defining the meaning of and how to diagnose sarcopenia) comprising:
receiving a first value of a biological measurement of a patient biological condition; receiving a second value of a measurement of a patient performance condition (a measurement of hand grip strength (regarding both of these see Cruz’s Figure 2 noting the gait speed (performance condition) and muscle mass (biological measurement) in this example. See also Cruz’s Table 4 to show that the muscle mass measurement is derived from biological data including e.g. DEXA (DXA));
For compact prosecution purposes the examiner also notes that receiving a first/second value could also/alternatively be receiving any of the other signals utilized by Cruz (see Cruz’s Assessment techniques section from pages 415-417 and/or see Cruz’s Table 5 noting the myriad other options which do not appear in Figure 2 but which are explicitly endorsed by Cruz and noted to be known from the literature such that the foregoing single example, while teaching the claimed limitations, is by no means limiting and Cruz clearly endorses many different first and second measurements). 
obtain population data corresponding with the biological measurement and the performance measurement; processing the population data … to determine a threshold range of diagnosing a medical condition with the biological measurement and the performance measurement (see Cruz’s Table 5 and/or Figure 2 in light of the Defining cut-off points section on pages 417-418 which covers the how and why of determining the threshold and also which explains what population data was used for each variable); …
While Cruz diagnosis sarcopenia and thus must inherently have some output and while Cruz uses large amounts of population data of the sort that would imply the utility of a computer diagnosis module; Cruz does not does not go into any detail whatsoever about how or if computer systems are used nor how the diagnosis should be displayed nor what data should be provided therewith. As such Cruz fails to teach the limitations omitted by ellipsis above, specifically that the step of processing is done via “a diagnosis module” and the steps of “generating, with the diagnosis module, a visual representation including a curve representing the threshold range of diagnosing the medical condition with respect to the biological measurement and the performance measurement; and marking, with the diagnosis module, the visual representation with the first value and the second value with respect to the curve to visually indicate a diagnosis assessment of the patient based on the biological measurement and the performance measurement”.
However Joyce, in the related field of patient condition and biological measurement based patient evaluation (see Joyce’s Abstract, or simply see the 102 rejection of claim 1 under Joyce as iterated above - which clearly iterates exactly how related so broadly drafted of a claim is. Likewise and to compact prosecution the examiner notes that these are also clearly related insofar as Joyce sets out to solve an exceedingly similar problem of taking in data about patient strength and muscle mass to determine the level and extent of wastage. The primary difference between the two being solely the age of the patient (e.g. sarcopenia can be caused by factors other than age, see Cruz’s Table 2 noting that malignancy per se can be the cause – so these are actually imminently related in those circumstances. Noting also that Cruz iterates in the footer to Figure 2 that this can be applied to younger individuals at risk, such as survivors of cancer which is a clear risk factor for such wastage but also which have this explained in the first sentence of Joyce’s Discussion section on page 5) and only secondarily being the cause of the wastage, but with the diagnosis involving the same analysis of extent of wastage regardless of cause) shows how one can utilize a diagnosis module (in regards to the diagnosis module, the examiner notes that Joyce uses a computer running Windows version 12.1 to obtain data and perform analysis and run the QDR software as per the second paragraph of page 3; wherein all of Joyce’s methodology is computer implemented per se – e.g. given that the SJLIFE database was remotely accessed, the computer for running the QDR software is explicitly mentioned as cited above, and the SAS software addressed herein is by the definition of the last S in the acronym software per se, etc.) such that hereafter the use of software run on a computer for performing the steps will not be further mentioned but it should be understood that a module at least comprising software is taught by Joyce) to enact the steps of: generating, with the diagnosis module, a visual representation including a curve representing the threshold range of diagnosing the medical condition with respect to the biological measurement and the performance measurement; and marking, with the diagnosis module, the visual representation with the first value and the second value with respect to the curve to visually indicate a diagnosis assessment of the patient based on the biological measurement and the performance measurement (regarding each of these together, Joyce describes accessing the St. Jude Lifetime Cohort Study (SJLIFE) data set as per page 2 paragraph 4, and also generating additional data that qualifies as its own data set as per the last paragraph of page 2 bridging to the first paragraph of page 3, either of which can be seen as the obtaining of population data. Joyce then further describes processing of this data using SAS software as described by Joyce at page 3 paragraphs 2-3 and page 4 paragraphs 1-2 and even as described in the text of Fig. 2 on page 12; which is also further discussed below in the limitations that follow after. Joyce yet further describes that this data is used to create a line of best fit, which is a curve that defines a threshold value, and which is used to illustrate how the obtained two values compare to the population data, as is seen in Joyce’s Fig. 2 such that as best understood note the graphical representation based on the BMD and handgrip strength plotted together on opposing axis as shown in Joyce’s Fig. 2 and/or the tables 1-2; described page 5 paragraph 1 and depicted at pages 12 and 15, and wherein the last piece of this puzzle can further be seen from either or both of Joyce’s Fig. 2/table 2 where the individual data points correspond directly to the individual patient measures are visually marked on the plot/where the tabulated numerical aggregate data corresponding to the patient measures after processing are visually marked on the table, respectively; however and for compact prosecution purposes the examiner notes that other sections of Joyce appear to teach as much including the statements form page 4 paragraph 3 to page 5 paragraph 1, the statement on page 7 paragraph 2 about including the rendering, and other sections discussing the displayed data each appear to qualify as teaching this limitation because they textually describe information to be presented/output).
Therefore it would have been obvious to one of ordinary skill in the art to improve the method of Cruz with the use of a computer to aid in the analysis as well as the use of displaying relevant data as taught by Joyce in order to advantageously automate repetitive steps and also to advantageously provide useful information to the clinician (the examiner notes that the use of a computer for performing analysis is prima facie advantageous (i.e. immune to user error, faster, etc.) and that the display is not only similarly prima facie clear, but also is explicitly stated by Joyce to be advantageous in the same terms regarded above in the last sentence of the Conclusion section on page 7).

Regarding claim 27, Cruz further teaches: 27. The method of claim 1, wherein the biological measurement is a muscle mass measurement (see Cruz’s Tables 4 and/or 5 and/or see Cruz’s Assessment techniques section from pages 415-417 all three of which explicitly cover muscle mass per se).

Regarding claim 28, Cruz further teaches: 28. The method of claim 1, wherein the biological measurement is an adipose tissue measurement (see Cruz’s Assessment techniques section from pages 415-417 which explicicly covers using fat per se, and see also Cruz’s Tables 4 and/or 5 which utilize (e.g. adjust for) fat mass in tandem with other measurements).

Regarding claim 29, Cruz further teaches: 29. The method of claim 1, wherein the performance measurement is a short physical performance battery assessment of the patient (see Cruz’s Tables 4 and/or 5 and/or see Cruz’s Assessment techniques section from pages 415-417 all three of which explicitly cover SPPB per se).

Regarding claims 31-33, Cruz further teaches: 31. The method of claim 1, wherein the performance measurement is a gait speed assessment of the patient. 32. The method of claim 1, wherein the performance measurement is a timed get up and go assessment of the patient. 33. The method of claim 1, wherein the performance measurement is a standing balance assessment of the patient (the examiner notes that these are the individual tests within the SPPB and therefore are covered by the rejection of claim 29 which is incorporated herein by reference. Additionally and for compact prosecution purposes the examiner notes that Cruz also speaks to the individual utility of these tests in the same cited sections; e.g. see Cruz’s Tables 4 and/or 5 and/or see Cruz’s Assessment techniques section from pages 415-417, which in each instance address the three assessments and where in particular gait speed is found to be particularly predictive and is further addressed in other sections of Cruz, e.g. see Figure 2).

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 03/17/2022, with respect to the objections and 112(b) rejections and to the 112(a) rejections not addressed below have been fully considered and are persuasive.  The associated objections and rejections of the previous office action have been withdrawn. 

Applicant's arguments filed 03/17/2022 with respect to particular 112(a) rejections addressed below, with respect to the 101 rejection, and with respect to the 102 rejection under Joyce have been fully considered but they are not persuasive as follows:

On pages 6-7 the applicant addresses the 112(a) rejections. In this instance the argument is convincing versus step of diagnosing in light of the amendment to the claims. However, the applicant also cites the same sections reviewed by the examiner in the previous office action and the same measures discussed by the examiner. The examiner notes that the core idea that DEXA, MRI, CT among others are cited still fails to adequately (or in most instances, at all) disclosure much of what would be covered by the claim language. Furthermore and as also previously addressed things like “blood tests” have issues of ambiguity (profound issues in the particular example of ‘blood tests’) and written description issues unto themselves (where there is entirely no disclosure relevant thereto, and where many of these are entirely unrelated to the actually adequately disclosed measures such as DEXA or handgrip strength) such that stating that ‘it is mentioned in broad terms in the spec that other data can be used’ (to paraphrase the applicant) is not commensurate with explaining to one of ordinary skill in the art to go about actually showing how these other measures actually are used (emphasis) nor is the small collection of measures provided so grand as to enable the applicant to claim the full genus even if they had been adequately disclosed. Therefore the argument is unconvincing to the examiner both for the cited reasons and for the reasons explained in the 112(a) rejection itself, which is hereby incorporated by reference, but not adequately rebutted or addressed by the argument.
On pages 8-9 the applicant briefly addresses the 101 rejection and opines that “processing the population data” is not a “mental process”. In this instance the examiner must ardently disagree and would note that the sections of the MPEP cited also recite explicitly similar examples and address the use of a computer. When this quote is further expanded to include ”with a diagnosis module” it is clear that a computer is involved, but this does not render the process itself different from fundamental decision making/analysis; rather it requires that the use of the computer be addressed. Since the applicant has not claimed (at any level) nor disclosed (at any level) the physical details of the computer involved it is clear that this is a generic computer being used to perform what would otherwise be a mental process as therefore it is equally clear to the examiner that the guidance from the MPEP cited above in the text of the rejection is in fact proper and thus the argument is not convincing. Likewise the applicant seems to have fundamentally erred in equating ‘practiced on/by/using a computer’ to ‘integrating the mental process into a practical application’. These are effectively unrelated features unless the computer itself would be patentable and would serve as more than merely a platform for the steps / more than merely a substitute for the mind. In this instance the examiner notes that the applicant has provided no evidence of that and the examiner has also reviewed the specification and found neither evidence of the computer arrangement being particular nor evidence of actual integration of the sort addressed. Indeed for compact prosecution purposes the examiner further remarks that while they would like to at least agree with the applicant that a computer (however generic, and possibly simple via excel spreadsheets) must be involved, the applicant may wish to consider that their processing is currently generic in the extreme and therefore the applicant may wish to give strength to their arguments by defining the processing to be more specific (e.g. the processing could simply be determining rote simple mathematic features such as mean and standard deviation of values for each population – something readily conceivable to do on paper and which would read on the claims and allow one to provide the displayed lines). For such reasons the argument is unconvincing to remove the 101 rejection for all claims.
On pages 9-10 the applicant addresses Joyce in a summary fashion indicating that Joyce does not relate to diagnostic assessment nor perform the display of the claims. In this instance the applicant is directed to the breadth of their own claim limitations as a primary rebuttal for the argument. Likewise, if the applicant wishes for further data than the curve and datapoints to be displayed then they must narrow the claim language as once could use the provided line as a threshold in the diagnosis. This is different from a direct diagnosis (which is also unclaimed and would raise issues under 112(a) as previously provided). However and for compact prosecution purposes the applicant is also directed to the new art of Cruz which explicitly creates diagnostic thresholds per se for the same condition the applicant’s specification focusses on and using the same data. In this instance therefore the examiner disagrees with the applicant when regarding Joyce alone because the threshold of the claims itself does not have to be a diagnosis unto itself, rather it merely has to have diagnostic utility and delineate a range relevant to diagnosis which Joyce certainly teaches; however and in regards to the new claims (e.g. claims 24-33) claim 1 is alternatively rejected featuring the base art of Cruz which explicitly creates thresholds that diagnose per se. Such that Cruz (by virtue of a species teaching a genus in regards to the prior art, and by virtue of Cruz doing all the (substantial) work required to establish proper diagnosis for a single condition) actually is able to support the notion of performing a diagnosis per se – something even the entirety of the applicant’s specification (much less the rather broadly drafted claims) cannot. Therefore and for the foregoing reasons the applicant’s arguments with regards to claim 1 are not convincing to remove the 102 rejection featuring Joyce and can also seen to be even more fully rebutted in the new grounds of rejection under 103 featuring the base art of Cruz which clearly not only reads on the claims but also teaches that which the applicant argues should be under examination in the claim.
The applicant concludes by arguing for patentability by dependency; however and foregoing reasons, the examiner is not convinced that the parent claim is patentable and therefore is not convinced that patentability by dependency exists in this instance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793